Lacy, J.,
dissenting, said : I do not concur in the opinion of the majority in this case. The constitution of Virginia, § 10, Art. I, provides that in all capital or criminal prosecutions no man can be compelled to give evidence against himself; and the same provision is to be found in the constitution of the United States; in the fifth article of the amendments to the same : “no person shall be compelled in any criminal case to be a witness against himself.”
This is a fundamental principle of our government, which has been recognized from the earliest days. On the 15th day of June, 1807, during the progress of the celebrated Burr trial a witness (Willie) was called to testify concerning a certain letter in cypher. He was asked by the government whether he knew this letter was written by Aaron Burr or some one under his authority. The witness refused to answer because it might criminate himself. Chief-Justice Marshall, after hearing the arguments of counsel on both sides, who were the foremost lawyers, and among the ablest in the country, decided the question on the 18th of June following.
He said : “ It is a settled maxim of the law that no man is bound to criminate himself. It appears to the court to be the true sense of the rule that no witness is compellable to furnish any of the links in a chain of testimony against himself. It would seem that the court ought never to compel a witness to give an answer which discloses a fact *498that would form a necessary and essential part of a crime which is punishable by the laws. It is the province of the court to judge whether any direct answer to a question which may be proposed will furnish evidence against the witness. If such answer may disclose a fact which forms a necessary and essential link in the testimony which would be sufficient to convict him of any crime, he is not bound to answer it so as to form matter for that conviction. In such case the witness must himself judge what his answer will be; and if he say on oath that he cannot answer without accusing himself, he cannot be compelled to answer.”
These views have been held sound until the present day. In the case in this court of Cullen v. The Commonwealth, Dr. Cullen, who was alleged to have acted as surgeon in a duel which was fought to the death in this State, within recent years, had declined to testify before the grand jury upon the same ground as the witness Willie.- The court below had committed him for contempt, and upon appeal to this court the court below was reversed and the witness discharged. Afterwards, in the case of Temple v. The Commonwealth, 75 Va. 892, the same question arose, and the same rule was followed by a majority of this court; though the judgment was reversed on other grounds, all judges expressed doubts in that case of the correctness of the decision in the Cullen case.
In this case it is alleged that the Commonwealth has given complete indemnity to the accused, and that he may therefore testify without criminating himself. The witness does not so regard the act of the legislature, because it gives immunity only for the offence committed at that time and place charged, whereas the question he is called to answer is as to any offence at any time within the year, and the time and place upon which the charge is to proceed is not yet ascertained.
It is true that the legislature has attempted to provide *499immunity, so as to compel a witness to give evidence against himself. The privilege of the witness in the premises is a guarantee of the constitution; the constitution provides, in protection of the rights and liberty of the citizen, that no man can be compelled to give evidence against himself in a criminal prosecution. The legislature provides that he shall be compelled to give evidence against himself, and provides certain immunities as to any offence committed at that time and place.
The witness takes refuge under the sanction of the constitution and denies the power of the legislature to annul one of its provisions. Which shall prevail when in conflict, the constitution or an act of the legislature? It is true that we do not go to the constitution, nor anywhere else, to see if the legislature has power to pass any law; the legislature is supreme, except when limited and restrained in the exercise of its powers by the constitution; and if we find in the constitution any provision in conflict with the act of the legislature, we must then consider which shall be enforced ; if both, cannot be enforced, the court must enforce the provision enacted by the superior authority. Shall we be expected to enforce the inferior law against the superior law ? The constitution is the supreme law of the land, and must be obeyed, the act of the legislature to the contrary notwithstanding. The court cannot support the inferior law as against the superior; the inferior law must give way, and the constitution be enforced.
It is the province of the witness to judge whether any evidence he may give will be against himself; and if it is against himself, he cannot be required to give it.
There is no argument which can be deduced from any consideration of public policy which can avail against the constitution. It may be ever so important to convict gamblers under the gaming act, but it is far more important to the welfare of society and the preservation of our form of *500government, to preserve the constitution inviolable, and all its provisions sacred.
No argument against the supposed impolicy or want of wisdom, or utility in any of its provisions, can be considered at all; if the constitution so provides, that is the end of the argument, the legislature cannot repeal it, and it cannot alter or amend it, or modify it, it is beyond its reach, and is absolutely unaffected by its action.
It is safe to adhere to first principles. It is enough that the constitution so provides. I am of opinion to reverse the judgment of the hustings court of Richmond and discharge the accused.
Richardson, J., concurred in the opinion of Lacy, J.
Judgment affirmed.